268 S.W.3d 485 (2008)
STATE of Missouri, Respondent,
v.
Roy Robin SLAVIN, Appellant.
No. WD 69015.
Missouri Court of Appeals, Western District.
November 12, 2008.
Matthew Ward, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Mary H. Moore, Esq., Co-Counsel, Jefferson City, MO, for respondent.
Before DIV I: HOLLIGER, P.J., SPINDEN and HARDWICK, JJ.

ORDER
PER CURIAM.
Roy Slavin was convicted of receiving stolen property and was sentenced to eleven years imprisonment. On appeal, he contends the circuit court erred in admitting hearsay testimony. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction. Rule 30.25(b).